Citation Nr: 0409667	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  03-19 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to increased disability rating for service-
connected bilateral hearing loss, currently evaluated as 70 
percent disabling.

2.  Entitlement to increased disability rating for service-
connected tinnitus, currently evaluated at 10 percent disabling.


REPRESENTATION

Veteran represented by:	Nebraska Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans Appeals (the Board) 
on appeal from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (the 
RO).  

Procedural history

The veteran served on active duty from July 1951 to July 1953. 

In a March 2003 rating decision, the veteran was granted service 
connection for bilateral hearing loss and tinnitus.  The veteran 
was awarded a 70 percent disability rating for the bilateral 
hearing loss and a 10 percent disability rating for the tinnitus.   
The veteran disagreed with the March 2003 rating decision and 
initiated this appeal.  The appeal was perfected with the timely 
submission of the veteran's substantive appeal (VA Form 9) in July 
2003.  

Although the veteran filed separate timely notices of disagreement 
(NOD) in April 2003 as to bilateral hearing loss and tinnitus, the 
Statement of the Case (SOC) issued by the RO in June 2003 
pertained only to the issue of increased rating for bilateral 
hearing loss.  No SOC has been generated in response to the NOD 
regarding the veteran's request for an increased rating for his 
service-connected tinnitus.  Because the veteran has not yet had 
the opportunity to perfect his appeal, the issue of increased 
rating for service-connected tinnitus is addressed in the REMAND 
section of this decision.  The issue is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action by him is required.



FINDINGS OF FACT

1.  A March 2003 VA audiological examination shows that the 
veteran has an average pure tone threshold of 94 decibels in the 
right ear, with speech recognition ability of 44 percent; and 
average pure tone threshold of 88 decibels in the left ear, with 
speech recognition ability of 40 percent.  

2.  The evidence in this case does not show a marked interference 
with employment or frequent periods of hospitalization due to the 
veteran's service-connected hearing loss so as to render 
impractical the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The schedular criteria for an increased evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 6100 
(2003).

2.  Application of the extraschedular provisions for bilateral 
hearing loss is not warranted.  38 C.F.R. § 3.321(b) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to increased disability rating 
for his service-connected bilateral hearing loss, currently 
evaluated as 70 percent disabling.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the facts 
and evidence.


The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107) (West 2002)].  This law eliminated the 
former statutory requirement that claims be well grounded.  Cf. 38 
U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of their 
claims.  Regulations implementing the VCAA have been enacted.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not pertinent 
here, the VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions of 
the VCAA and the implementing regulations are, accordingly, 
applicable to this case.  
See Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA and 
the implementing regulations in light of the record on appeal, and 
for reasons expressed immediately below finds that the development 
of this issue has proceeded in accordance with the provisions of 
the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  The 
Board will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in resolving 
each such issue shall be given to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2003).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of 
Appeals for Veterans Claims (the Court) stated that "a veteran 
need only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the claimant's 
representative, if any, of any information and any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, VA is 
to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 
5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the standard 
erected by the VCAA].

The Board observes that the veteran was notified by the June 2003 
statement of the case (SOC) of the pertinent law and regulations 
and of the need to submit additional evidence on his claim.  More 
significantly, a letter was sent to the veteran in January 2003 
which specifically discussed the pertinent provisions of the VCAA.  
Crucially, the veteran was informed by means of this letter as to 
what evidence he was required to provide and what evidence VA 
would attempt to obtain on his behalf.  The letter explained that 
VA would obtain government records and would make reasonable 
efforts to help him get other relevant evidence, such as private 
medical records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to identify 
the custodian of any records.  The Board notes that even though 
the letter requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b). 

The Board notes that the fact that the veteran's claim was 
adjudicated by the RO in March 2003, prior to the expiration of 
the one-year period following the January 2003 notification of the 
veteran of the evidence necessary to substantiate his claim, does 
not render the RO's notice invalid or inadequate.  The recently 
enacted Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 107, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. §  
____), made effective from November 9, 2000, specifically 
addresses this issue and provides that nothing in paragraph (1) of 
38 U.S.C.A. § 5103 shall be construed to prohibit the Secretary 
from making a decision on a claim before the expiration of the 
one-year period referred to in that subsection.

In this case, the letter sent to the veteran expressly notified 
him that he had one year to submit the requested information 
and/or evidence, in compliance with 38 U.S.C.A. § 5103(b).  In 
addition, the notice was sent prior to adjudication of the issue 
by the RO.  Therefore, the Board finds that the veteran was 
notified properly of his statutory rights.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2003).   

The Board finds that reasonable efforts have been made to assist 
the veteran in obtaining evidence necessary to substantiate his 
claim, and that there is no reasonable possibility that further 
assistance would aid in substantiating it.
In particular, the RO obtained the veteran's service medical 
records and private medical records, which included a November 
2002 audiology examination and a nexus opinion from the 
administering audiologist.  Additionally, the RO provided the 
veteran with a VA audiology examination in March 2003.

In short, the Board has carefully considered the provisions of the 
VCAA in light of the record on appeal, and for the reasons 
expressed above finds that the development of the claim has been 
consistent with the provisions of the law.  Under these 
circumstances, the Board can identify no further development that 
would avail the veteran or aid the Board's inquiry.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  Accordingly, the Board 
will proceed to a decision on the merits.   

Pertinent Law and Regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2003). The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2003).


Specific schedular criteria - bilateral hearing loss

Disability ratings for hearing loss are derived from a mechanical 
application of the rating schedule to the numeric designations 
resulting from audiometric testing as set forth in 38 C.F.R. § 
4.85 (2003).  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity levels 
based on average puretone thresholds and speech discrimination and 
provides that when the puretone threshold at each of the four 
specified frequencies 1000, 2000, 3000, 4000 Hertz is 55 decibels 
or more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or Table 
VIa, whichever results in the higher numeral. Each ear will be 
evaluated separately. When the puretone threshold is 30 decibels 
or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, 
the rating specialist will determine the Roman numeral designation 
for hearing impairment from either table VI or table VI(a), 
whichever results in the higher numeral. That numeral will then be 
elevated to the next higher Roman numeral. Each ear will be 
evaluated separately. 38 C.F.R. §§ 4.85, 4.86 (2003).

Provisions for evaluating exceptional patterns of hearing 
impairment are as follows:

(a) When the pure tone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels 
or more, the rating specialist will determine the Roman Numeral 
designation for hearing impairment from either Table VI or Table 
VIa, whichever results in the higher numeral. Each ear will be 
evaluated separately.

(b) When the pure tone threshold is 30 decibels or less at 1,000 
hertz, and 70 decibels or more at 2,000 hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, whichever 
results in the higher numeral. That numeral will then be elevated 
to the higher Roman numeral. Each ear will be evaluated 
separately. 38 C.F.R. § 4.86 (2003). 

Fenderson considerations

A request for an increased rating must be viewed in light of the 
entire relevant medical history. See 38 C.F.R. § 4.1 (2003); 
Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial assignment 
of a rating disability was not limited to that reflecting the then 
current severity of the disorder. Compare Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) [where entitlement to compensation has 
already been established and an increase in the disability rating 
is at issue, the present level of disability is of primary 
concern]. In Fenderson, the Court also discussed the concept of 
the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed with, 
it was possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found during 
the appeal period.

1.  Entitlement to an increased disability rating for service-
connected bilateral hearing loss, currently evaluated as 70 
percent disabling.

Schedular rating

The veteran is seeking an increased disability rating for his 
service-connected bilateral hearing loss, which is currently 
evaluated as 70 percent disabling under 
38 C.F.R. § 4.85 (2003).  He essentially contends that his hearing 
loss disability is more severe than is reflected by the VA 
examination and that a private examination should be the basis of 
the rating assignment.  

As explained in the law ad regulations section above, the 
resolution of this issue involves determining the level of hearing 
acuity in each ear.  On VA audiological evaluation in March 2003, 
puretone thresholds, in decibels (dB), were as follows:






HERTZ



1000
2000
3000
4000
Average
RIGHT
60
105
105
105
94
LEFT
50
95
100
105
88

Speech discrimination scores in March 2003 were 44 percent in the 
right ear and 40 percent in the left ear.  The diagnosis was 
bilateral sloping sensorineural hearing loss.

The schedular criteria criteria have been set out above and will 
not be repeated.

Review of the results of the VA audiology examination shows that 
application of the levels of hearing impairment in each ear to 
Table VII at 38 C.F.R. § 4.85 warrants a 70 percent disability 
rating.  That is, the combination of level IX in the better ear 
with level X in the poorer ear results in a 70 percent rating.

The Board has also considered the provisions of 38 C.F.R. § 4.86 
governing exceptional patterns of hearing impairment.  These do 
not appear to apply in the veteran's case.  More specifically, 
although the veteran's hearing test shows a result of 70dB or more 
at 2000 Hz it does not show 30 dB or less at 1000 Hz, as would be 
required for application of table VIa under 38 C.F.R. § 4.86(b).  
The veteran does meet the criteria for 38 C.F.R § 4.86(a).  Each 
of the four specified frequencies is 55 dB or more in the right 
ear.  Using table VIa, the right ear would be rated at IX, but the 
rating for the left ear using table VIa would be VIII, resulting 
in a lower overall rating of 50 percent disability.  Therefore, 
the rating under 38 C.F.R. § 4.85 results in the higher, 70 
percent disability rating and is the correct rating under the 
regulations for this veteran.  

A November 2002 private audiometric examination has been submitted 
by the veteran.  The Board has considered these findings.  
Puretone thresholds, in decibels (dB), were not presented in 
tabular form and only a statement of averages was 
provided.  The audiologist advised that the veteran's pure tone 
average for frequencies of 1000, 2000, 3000 and 4000 was 100 
(dBHL) for the right ear and 92.5 (dBHL) for the left ear.  The 
audiologist further reported speech discrimination scores of 32 
percent for the right ear and 36 percent for the left ear.  As the 
examiner did not provide the individual readings for each 
frequency, the results can only be rated under 38 C.F.R. § 4.85 
and a determination of better rating under 38 C.F.R. § 4.86 cannot 
be made.  Therefore, a complete rating determination cannot be 
made in reliance upon the audiologist's interpretation and 
examination.

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy v. 
Brown, 9 Vet. App. 52 (1996).

The Board has the authority to "discount the weight and probity of 
evidence in the light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden, 125 F.3d at 
1481.  However, consistent with Colvin, the Court has held that 
the Board may not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

In evaluating the probative value of competent medical evidence, 
the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and the 
medical conclusion that the physician reaches. . . . As is true 
with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
adjudicator
 . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board may 
appropriately favor the opinion of one competent medical authority 
over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The Court has expressly declined to adopt a "treating physician 
rule" which would afford greater weight to the opinion of a 
veteran's treating physician over the opinion of a VA or other 
physician.  See Guerrieri, 4 Vet. App. at 471-73 (1993).   

In this case, there are two competent medical authorities offering 
their opinion on this matter: the March 2003 opinion of the VA 
audiologist and the November 2002 opinion of the private 
audiologist.  

The Board places greater weight of probative value on the VA 
examiner's opinion than it does on the private medical opinion 
because the VA examiner's opinion sets forth the veteran's test 
results at each of the specified frequencies.  Therefore, the VA 
examiner's opinion does not require further interpretation by 
parties not trained in audiology in order to make a rating 
determination.  In contrast, the private audiology report is 
inadequate for rating purposes.  Only averages were reported; this 
dos not allow for proper application of the criteria contained in 
the VA rating schedule.

Because the VA examination provides complete information for use 
in making a rating determination, the Board has determined that 
the VA examination is the appropriate basis for rating the 
veteran's hearing loss.  As discussed above, the examination 
results are congruent with the assignment of a 70 percent 
disability rating.  

The veteran has alleged that the VA test report was "fabricated" 
and asserted that the VA examiner conducted the test at a higher 
than standard decibel level in order to produce a result showing 
less hearing impairment.  The veteran has presented no evidence in 
support of his assertion, and the records in the file do not 
support his lay opinion as to the conduct of the examination.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992). [as a lay 
person without medical training the veteran is not competent to 
comment on medical matters].   

In evaluating the evidence and rendering a decision on the merits, 
the Board is required to assess the credibility, and therefore the 
probative value, of proffered evidence in the context of the 
record as a whole.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  The veteran would have the Board believe that VA 
audiological testing was "fabricated", notwithstanding the fact 
that significant hearing loss was identified and, moreover, the 
examiner rendered a nexus opinion in the veteran's favor, which 
indeed resulted in the grant of service connection.  In light of 
these facts, and in the absence of any reasonable support that 
there was a deficiency in the VA examination, the Board finds the 
veteran's contention to be utterly lacking in merit. 

In short, for the reasons expressed above, the Board finds that a 
preponderance of the evidence is against the assignment of a 100 
percent disability rating for the veteran's service-connected 
hearing loss.  The medical evidence of record corresponds directly 
to ranges of hearing loss disability contemplated by and 
compensated at the 70 percent level.  See 38 C.F.R. §§ 4.85, 4.86 
(2003). 

Fenderson considerations

In this case, the medical evidence of record appears to support 
the proposition that the veteran's service-connected hearing loss 
has not changed appreciably since the 
veteran filed his claim.  There appears to have been no findings 
and no evidence which would allow for the assignment of a 
disability rating in excess of 70 percent at any time during the 
period of time here under consideration.  Based on the record, the 
Board finds that a 70 percent disability rating was properly 
assigned for the entire period from the date of service 
connection, December 17, 2002..   

Extraschedular ratings

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 
60 (1993).  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2003), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

In this case, the RO considered the matter of an extraschedular 
rating in the March 2003 rating decision.  The Board can therefore 
consider the matter.  
See VAOPGCPREC 6-96 (August 16, 1996); see also Bagwell v. Brown, 
9 Vet. App. 337, 339 (1996)

The veteran has not identified any factors which may be considered 
to be exceptional or unusual, and the Board has been similarly 
unsuccessful.  Indeed, it does not appear that the veteran is 
contending that his bilateral hearing loss creates an exceptional 
or unusual disability picture.

The record does not show that the veteran has required any 
hospitalizations related to his hearing loss.  Additionally, there 
is nothing in the current evidence of record to indicate that 
bilateral hearing loss caused any interference with the veteran's 
employment.  The veteran is 73 years of age, there is no 
indication that he is employed, and there is no indication that he 
left employment due to his hearing loss.   
Although there is no question that the veteran experiences 
problems due to his service-connected hearing loss which would 
translate to difficult in employment, these symptoms are 
contemplated in the currently assigned 70 percent disability 
rating. See 38 C.F.R. §§ 3.321(a), 4.1; see also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992)and Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are impaired].

In short, a preponderance of the evidence does not support the 
proposition that the veteran's service-connected bilateral hearing 
loss presents such an exceptional or unusual disability picture as 
to render impractical the application of the regular schedular 
standards so as to warrant the assignment of extraschedular 
ratings under 38 C.F.R. § 3.321(b)(1) (2003).  Accordingly, 
extraschedular evaluation is not warranted.

In summary, the level of hearing demonstrated on objective 
evaluation is not consistent with a schedular evaluation in excess 
of the currently assigned 70 percent rating.  Accordingly, the 
Board finds that the preponderance of the evidence is against the 
claim for an increased schedular evaluation for bilateral hearing 
loss and the benefit sought on appeal is accordingly denied.  


ORDER

An increased rating for bilateral hearing loss is denied.


REMAND

The RO, in the March 2003 rating decision granted the veteran a 10 
percent disability rating for service-connected tinnitus.  The 
veteran specifically disagreed with that disability rating through 
an April 2003 Notice of Disagreement.  The record does not reflect 
that a SOC has been issued by the RO with respect to that issue, 
or that the veteran has indicated a desire to terminate his appeal 
on that issue.  The Board additionally observes that this claim is 
for an increased rating of a disability that is separate and 
distinct from the bilateral hearing loss discussed in the Board's 
decision above.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that, in these circumstances, where a notice of disagreement is 
filed but an SOC has not been issued, the Board must remand the 
claim to the Veterans Benefits Administration (VBA) so that a SOC 
may be issued.  

In view of the foregoing, the case is REMANDED for the following 
action:

VBA should issue a SOC pertaining to the issue of the veteran's 
entitlement to an increased rating for service-connected tinnitus, 
and in connection therewith provide the veteran with appropriate 
notice of appellate rights.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) [to be 
codified at 
38 U.S.C. §§ 5109B, 7112].

The Board additionally notes in passing that a single 10 percent 
rating is the maximum disability rating currently available for 
tinnitus, regardless of whether it was perceived as unilateral, 
bilateral, or in the head, and the assignment of separate ratings 
for bilateral tinnitus is precluded.  See VAOPGCPREC 2-03. 




	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



